Citation Nr: 1515556	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  11-31 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to recognition of the appellant as the surviving spouse of the Veteran for purposes of VA benefits, to include non-service connected death pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1966 to August 1968.  He died in 2003.  The appellant has claimed entitlement to VA benefits on the basis of her status as the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision issued by the Department of Veterans Affairs (VA) Milwaukee VA Pension Management Center at the Regional Office (RO) in Milwaukee, Wisconsin which denied the appellant's claim for dependency and indemnity compensation, death pension, and accrued benefits.  The appellant perfected two separate appeals regarding both her status as the surviving spouse of the Veteran, and entitlement to non-service connected death pension benefits.  Because these matters both hinge on a threshold determination regarding the appellant's status as the Veteran's surviving spouse, the Board has listed them as a single issue.  Since the time of the decision on appeal, original jurisdiction has been transferred to the RO in Cleveland, Ohio.

The appellant had previously requested a hearing before the Board, but failed to report to a hearing scheduled in February 2015.  


FINDINGS OF FACT

1.  The appellant and the Veteran were married in 1969, and were divorced in 1981.

2.  The Veteran died in 2003, and at the time of his death was married to another woman, and had not continuously lived with the appellant since the time of their divorce.  



CONCLUSION OF LAW

The appellant is not entitled to recognition as the Veteran's surviving spouse for the purpose of eligibility for VA benefits.  38 U.S.C.A. §§ 101, 103 (West 2014); 38 C.F.R. §§ 3.1(j) , 3.5, 3.50, 3.55 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recognition as Surviving Spouse

The appellant contends that she should be recognized as the Veteran's surviving spouse for purposes of entitlement to VA death benefits, to include death pension benefits.  For VA purposes, a "marriage" is considered valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c) (West 2014); 38 C.F.R. § 3.1(j) (2014).

A "surviving spouse" is defined as (1) a person in a recognized marriage for VA purposes; (2) who was the spouse of the veteran at the time of the veteran's death; (3) who lived with the veteran continuously from the date of marriage to the date of the veteran's death except, as provided in 38 C.F.R. § 3.53(a), where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse; and (4) who, except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the veteran, and after September 19, 1962, lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3) (West 2014); 38 C.F.R. § 3.50(b) (2014). 

The threshold question that must be addressed in any claim for VA benefits is whether the person seeking the benefit is a proper claimant for the benefit sought.  If the appellant is not established as a proper claimant, the claim can proceed no further.  The appellant has the burden to establish her status as claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 (1994). 

The facts in the case are not in dispute.  The Veteran and the appellant were married to each other from June 1969 until May 1981, when the marriage ended in divorce.  Both the Veteran and the appellant were remarried to other individuals; the Veteran beginning in October 1983, and the appellant beginning in April 1996.  The Veteran died in April 2003 having been continuously married to the same person since 1983.

The legal criteria governing the status of a deceased Veteran's widow as a surviving spouse are clear and specific, and the Board is bound by them.  The criteria for establishing status as a surviving spouse prescribe that the claimant must have been married to the Veteran at the time of his death, or else having lived with the Veteran continuously from the date of marriage to the date of the Veteran's death .  38 C.F.R. § 3.50(b).  The appellant does not contend, nor does the record show, that she was either still married to, or living with the Veteran when he died.  While the appellant currently shares a last name with the Veteran, the Board notes that she legally changed her last name - which had previously been changed to that of her second husband's - in June 2010, only two months after the Department decision on appeal.

For the foregoing reasons, the Board finds that the criteria for recognition as a surviving spouse for the purpose of receiving VA benefits, to include death pension benefits, have not been met.


Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  However, with regard the appellant's status as a beneficiary under 38 U.S.C.A. §§ 1310 and 1541, VCAA notice is not required because the issue presented is solely one of statutory interpretation and the claim is granted or barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); see also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).

The pertinent facts regarding the appellant's marital status, date of marriage to the Veteran, date of divorce from the Veteran, date of remarriage to a party other than the Veteran, and the date of the Veteran's death are not in dispute.  Instead, resolution of the claim is dependent on interpretation of the applicable laws and regulations pertaining to entitlement to VA death benefits.  For this reason, the VCAA notice and assistance provisions are not relevant with regard the issue of appellant's status as an eligible beneficiary under 38 U.S.C.A. §§ 1310 and 1541. See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004.  Hence, no further notice or assistance is required to fulfill VA's duties to notify and assist the appellant in the development of the claim.  Smith, 14 Vet. App. 227 ; Dela Cruz, 15 Vet. App. at 143 .


	(CONTINUED ON NEXT PAGE)


ORDER

Status as a surviving spouse for the purpose of VA benefits is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


